     Case 17-82940         Doc 77      Filed 03/08/19 Entered 03/08/19 13:50:44                 Desc Main
                                        Document     Page 1 of 10

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: MURRAY, ROBERT T                                        §    Case No. 17-82940
              MURRAY, PEGGY L                                         §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         JOSEPH D. OLSEN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $793,812.00                          Assets Exempt: $284,087.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$10,928.45            Claims Discharged
                                                       Without Payment: $13,295.76

 Total Expenses of Administration:$3,963.55


         3) Total gross receipts of $     14,892.00      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $14,892.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 17-82940           Doc 77       Filed 03/08/19 Entered 03/08/19 13:50:44                      Desc Main
                                           Document     Page 2 of 10


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00         $187,187.36        $187,187.36             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                        1,510.50           3,963.55           3,963.55          3,963.55

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                      0.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                          0.00         206,216.14         206,216.14         10,928.45

                                            $1,510.50        $397,367.05        $397,367.05        $14,892.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on December 15, 2017.
  The case was pending for 12 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 12/11/2018                 By: /s/JOSEPH D. OLSEN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 17-82940             Doc 77        Filed 03/08/19 Entered 03/08/19 13:50:44                           Desc Main
                                                             Document     Page 3 of 10



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                  $ AMOUNT
               DESCRIPTION
                                                                                          TRAN. CODE 1                              RECEIVED
     checking: Associated Bank (rental income)                                            1129-000                                     7,230.00

     30' one-bedroom Mobile home, located in Lake Gen                                     1129-000                                     5,000.00

     2017 Federal income tax refund                                                       1224-000                                     2,662.00


    TOTAL GROSS RECEIPTS                                                                                                             $14,892.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                  $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                   PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                 $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS             CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED              PAID
                                                       CODE                6D)
           2      Blackhawk Bank                       4110-000            N/A                   111,421.03            111,421.03                   0.00

           3      Ditech Financial LLC fka             4110-000            N/A                     75,766.33            75,766.33                   0.00
                  Green Tree Servicing LLC

    TOTAL SECURED CLAIMS                                                          $0.00         $187,187.36           $187,187.36                  $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS             CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED              PAID
                                                       CODE
 Trustee Compensation - JOSEPH D. OLSEN                     2100-000             N/A                 2,239.20            2,239.20            2,239.20

 Trustee Expenses - JOSEPH D. OLSEN                         2200-000             N/A                  113.49               113.49                 113.49




UST Form 101-7-TDR (10/1/2010)
             Case 17-82940       Doc 77    Filed 03/08/19 Entered 03/08/19 13:50:44                   Desc Main
                                            Document     Page 4 of 10
 Attorney for Trustee Fees (Trustee Firm) - 3110-000            N/A              1,510.50       1,510.50      1,510.50
 Attorney Joseph D Olsen
 Other - Rabobank, N.A.                     2600-000            N/A                 10.00          10.00           10.00

 Other - Rabobank, N.A.                     2600-000            N/A                 12.63          12.63           12.63

 Other - Rabobank, N.A.                     2600-000            N/A                 16.97          16.97           16.97

 Other - Rabobank, N.A.                     2600-000            N/A                 19.28          19.28           19.28

 Other - International Surities Ltd         2300-000            N/A                  5.43           5.43            5.43

 Other - Rabobank, N.A.                     2600-000            N/A                 16.91          16.91           16.91

 Other - Rabobank, N.A.                     2600-000            N/A                 19.14          19.14           19.14

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                  $3,963.55       $3,963.55     $3,963.55
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM
    PAYEE                                             CLAIMS              CLAIMS             CLAIMS        CLAIMS
                                       TRAN.
                                                     SCHEDULED           ASSERTED           ALLOWED         PAID
                                       CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                       $0.00          $0.00           $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                      UNIFORM         CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS        CLAIMS
    NO.           CLAIMANT             TRAN.           (from Form       (from Proofs of     ALLOWED         PAID
                                       CODE                6E)               Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00               $0.00          $0.00           $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                      UNIFORM         CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS        CLAIMS
    NO.           CLAIMANT             TRAN.           (from Form       (from Proofs of     ALLOWED         PAID
                                       CODE                6F)               Claim)
      1    Capital One Bank (USA), N.A. 7100-000          N/A                  13,294.02       13,294.02          704.52

      4    Verizon by American          7100-000          N/A                      253.00         253.00           13.41
           InfoSource
      5    PYOD, LLC its successors and 7100-000          N/A                      492.79         492.79           26.12
           assigns as assignee
      6    UNITED STATES DEPARTMENT OF 7100-000           N/A                 192,176.33      192,176.33     10,184.40
           EDUCATION
 TOTAL GENERAL UNSECURED                                        $0.00        $206,216.14     $206,216.14    $10,928.45
 CLAIMS



UST Form 101-7-TDR (10/1/2010)
                    Case 17-82940                    Doc 77      Filed 03/08/19 Entered 03/08/19 13:50:44                                Desc Main
                                                                  Document     Page 5 of 10
                                                                                                                                                             Exhibit 8


                                                                           Form 1                                                                            Page: 1

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 17-82940                                                              Trustee:       (330400)      JOSEPH D. OLSEN
Case Name:        MURRAY, ROBERT T                                                 Filed (f) or Converted (c): 12/15/17 (f)
                  MURRAY, PEGGY L                                                  §341(a) Meeting Date:        01/30/18
Period Ending: 12/11/18                                                            Claims Bar Date:             05/09/18

                              1                                    2                          3                      4              5                   6

                    Asset Description                           Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                 Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                 and Other Costs)                                         Remaining Assets

 1       319 Sheridan St., Rockford, IL 61103-0000, Winne         50,000.00                         0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

 2       1811-8th Ave, Rockford, IL 61104-0000, Winnebago         41,000.00                         0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

 3       608 N Day Ave, Rockford, IL 61101-0000, Winnebag         28,000.00                         0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

 4       1203 Taylor St, Rockford, IL 61101-0000, Winneba         31,000.00                         0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

 5       1012 N Rockton Ave, Rockford, IL 61103-0000, Win         25,000.00                         0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

 6       1308 Taylor St, Rockford, IL 61101-0000, Winneba         35,000.00                         0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

 7       2111 Andrews St, Rockford, IL 61101-0000, Winneb         24,000.00                         0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

 8       3227 Hanover Dr, Rockford, IL 61101-0000, Winneb         34,000.00                         0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

 9       3020 Garfield Dr, Rockford, IL 61101-0000, Winne         36,000.00                         0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

10       3661 Grenoble Ct, Rockford, IL 61114-0000, Winne        180,000.00                    23,000.00                                 0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

11       Cash                                                          100.00                       0.00                                 0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

12       checking: Northwest Bank                                  1,700.00                         0.00                                 0.00                    FA


                                                                                                                              Printed: 12/11/2018 04:57 PM    V.14.14
                      Case 17-82940                     Doc 77      Filed 03/08/19 Entered 03/08/19 13:50:44                                Desc Main
                                                                     Document     Page 6 of 10
                                                                                                                                                                Exhibit 8


                                                                              Form 1                                                                            Page: 2

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 17-82940                                                                 Trustee:        (330400)     JOSEPH D. OLSEN
Case Name:        MURRAY, ROBERT T                                                    Filed (f) or Converted (c): 12/15/17 (f)
                  MURRAY, PEGGY L                                                     §341(a) Meeting Date:        01/30/18
Period Ending: 12/11/18                                                               Claims Bar Date:             05/09/18

                                1                                     2                          3                      4              5                   6

                    Asset Description                              Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                         Remaining Assets

          Orig. Asset Memo: Imported from original petition
         Doc# 1

13       checking: Northwest Bank                                         287.00                         0.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

14       checking: Associated Bank (rental income)                    7,000.00                       7,000.00                           7,230.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

15       2 beds, table, 3 dressers, 2 sofas, washer, drye             1,500.00                           0.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

16       2 TVs, VCR, DVD player, 3 computers, stereo, wit                 200.00                         0.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

17       cell phones, with estimated retail value of $400                 200.00                      200.00                                0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

18       hand and power tools, with estimated retail valu                 100.00                      100.00                                0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

19       lawnmower, with estimated retail value of $100                    50.00                       50.00                                0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

20       Debtors' clothing, with estimated retail value o                 300.00                         0.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

21       jewelry, with estimated retail value of $400                     200.00                      200.00                                0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

22       exercise equipment, with estimated retail value                  200.00                      200.00                                0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

23       3 bicycles, with estimated retail value of $600                  300.00                      300.00                                0.00                    FA
          Orig. Asset Memo: Imported from original petition


                                                                                                                                 Printed: 12/11/2018 04:57 PM    V.14.14
                      Case 17-82940                       Doc 77      Filed 03/08/19 Entered 03/08/19 13:50:44                               Desc Main
                                                                       Document     Page 7 of 10
                                                                                                                                                                 Exhibit 8


                                                                               Form 1                                                                            Page: 3

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 17-82940                                                                  Trustee:        (330400)     JOSEPH D. OLSEN
Case Name:        MURRAY, ROBERT T                                                     Filed (f) or Converted (c): 12/15/17 (f)
                  MURRAY, PEGGY L                                                      §341(a) Meeting Date:        01/30/18
Period Ending: 12/11/18                                                                Claims Bar Date:             05/09/18

                                1                                       2                         3                      4              5                   6

                    Asset Description                                Petition/           Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled      (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                      Values           Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                     and Other Costs)                                         Remaining Assets

         Doc# 1

24       golf clubs, with estimated retail value of $50                     25.00                       25.00                                0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

25       cello, with estimated retail value of $100                         50.00                       50.00                                0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

26       Retirement Savings (for social security benefits               2,000.00                          0.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

27       Ret. or Pension Acct.: IRA                                   245,000.00                          0.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

28       Ret. or Pension Acct.: pension, monthly benefit                     0.00                         0.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

29       unpaid rent estimated at $8,000                                Unknown                           0.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

30       2008 GMC 17' Box Truck, 195,000 miles, dealer va               6,500.00                      6,500.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

31       2005 Jeep Wrangler, 100,000 miles, dealer value                4,000.00                      4,000.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

32       2007 Chevy Colorado pick-up truck, 120,000 miles               4,000.00                      4,000.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

33       2006 Honda Motorcycle, 6,000 miles, dealer value               3,000.00                          0.00                               0.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1

34       30' one-bedroom Mobile home, located in Lake Gen              10,000.00                      5,000.00                           5,000.00                    FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1


                                                                                                                                  Printed: 12/11/2018 04:57 PM    V.14.14
                       Case 17-82940                   Doc 77           Filed 03/08/19 Entered 03/08/19 13:50:44                                        Desc Main
                                                                         Document     Page 8 of 10
                                                                                                                                                                            Exhibit 8


                                                                                   Form 1                                                                                   Page: 4

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 17-82940                                                                      Trustee:        (330400)     JOSEPH D. OLSEN
Case Name:         MURRAY, ROBERT T                                                        Filed (f) or Converted (c): 12/15/17 (f)
                   MURRAY, PEGGY L                                                         §341(a) Meeting Date:        01/30/18
Period Ending: 12/11/18                                                                    Claims Bar Date:             05/09/18

                                1                                          2                          3                       4                    5                   6

                     Asset Description                                Petition/              Estimated Net Value         Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                  Unscheduled         (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                       Values              Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                         and Other Costs)                                                Remaining Assets

35        desk                                                                 100.00                      100.00                                       0.00                    FA
            Orig. Asset Memo: Imported from original petition
          Doc# 1

36        An agreement you made (such as mortgage or secur                       0.00                         0.00                                      0.00                    FA
          (u)
            This item was imported by BMS, we have no
          knowledge of what it is.

37        2017 Federal income tax refund (u)                                     0.00                     4,000.00                                  2,662.00                    FA

38        2017 State income tax refund (u)                                       0.00                     1,000.00                                      0.00                    FA

39        2718 Ashland Court, Rockford, IL 61101                          40,000.00                           0.00                                      0.00                    FA

 39      Assets       Totals (Excluding unknown values)                 $810,812.00                   $55,725.00                                  $14,892.00                 $0.00



      Major Activities Affecting Case Closing:

                   objection to exemptions; possible sale of real estate and mobile home

      Initial Projected Date Of Final Report (TFR):       December 31, 2018                  Current Projected Date Of Final Report (TFR):       December 31, 2018




                                                                                                                                             Printed: 12/11/2018 04:57 PM    V.14.14
                        Case 17-82940                   Doc 77       Filed 03/08/19 Entered 03/08/19 13:50:44                                                Desc Main
                                                                      Document     Page 9 of 10
                                                                                                                                                                               Exhibit 9


                                                                                   Form 2                                                                                       Page: 1

                                                      Cash Receipts And Disbursements Record
Case Number:        17-82940                                                                       Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          MURRAY, ROBERT T                                                               Bank Name:          Rabobank, N.A.
                    MURRAY, PEGGY L                                                                Account:            ******5766 - Checking Account
Taxpayer ID #: **-***9491                                                                          Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                            Separate Bond: N/A

   1            2                           3                                        4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction                 T-Code              $                   $       Account Balance
02/14/18      {14}       Peggy Murray                      Partial account balance                            1129-000              6,810.00                                   6,810.00
02/28/18                 Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        10.00            6,800.00
03/16/18      {34}       Robert Murray                     SALES PROCEEDS-PERSONAL PROPERTY                   1129-000              5,000.00                               11,800.00
03/16/18      {14}       Robert Murray                     bal. in deposit a/c                                1129-000                 420.00                              12,220.00
03/30/18                 Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        12.63        12,207.37
04/30/18                 Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        16.97        12,190.40
05/31/18                 Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        19.28        12,171.12
06/05/18      101        International Surities Ltd        BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                         5.43        12,165.69
                                                           BALANCE AS OF 06/01/2018 FOR CASE
                                                           #17-82940, Bond No. 016018067, Term:
                                                           06/01/2018 to 06/01/2019
06/29/18                 Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        16.91        12,148.78
07/26/18      {37}       Robert and Peggy Murray           Portion of Income Tax Refund per Court Order       1224-000              2,662.00                               14,810.78
                                                           (Doc 68) entered 7/16/2018.
07/31/18                 Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                        19.14        14,791.64
10/02/18      102        Capital One Bank (USA), N.A.      Check for Claim No. 1                              7100-000                                       704.52        14,087.12
10/02/18      103        Verizon by American InfoSource    Check for Claim No. 4                              7100-000                                        13.41        14,073.71
10/02/18      104        PYOD, LLC its successors and      Check for Claim No. 5                              7100-000                                        26.12        14,047.59
                         assigns as assignee
10/02/18      105        UNITED STATES DEPARTMENT          Check for Claim No. 6                              7100-000                                   10,184.40             3,863.19
                         OF EDUCATION
10/02/18      106        Attorney Joseph D Olsen           ATTORNEY FEES & EXPENSES                           3110-000                                    1,510.50             2,352.69
10/02/18      107        JOSEPH D. OLSEN                   ATTORNEY FEES & EXPENSES                           2200-000                                       113.49            2,239.20
10/02/18      108        JOSEPH D. OLSEN                   TRUSTEE'S FEES & EXPENSES                          2100-000                                    2,239.20                 0.00

                                                                                 ACCOUNT TOTALS                                    14,892.00             14,892.00               $0.00
                                                                                         Less: Bank Transfers                            0.00                  0.00
                                                                                 Subtotal                                          14,892.00             14,892.00
                                                                                         Less: Payments to Debtors                                             0.00
                                                                                 NET Receipts / Disbursements                    $14,892.00             $14,892.00




{} Asset reference(s)                                                                                                                       Printed: 12/11/2018 04:57 PM        V.14.14
                        Case 17-82940                Doc 77      Filed 03/08/19 Entered 03/08/19 13:50:44                                              Desc Main
                                                                  Document     Page 10 of 10
                                                                                                                                                                         Exhibit 9


                                                                            Form 2                                                                                       Page: 2

                                                 Cash Receipts And Disbursements Record
Case Number:        17-82940                                                                 Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          MURRAY, ROBERT T                                                         Bank Name:          Rabobank, N.A.
                    MURRAY, PEGGY L                                                          Account:            ******5766 - Checking Account
Taxpayer ID #: **-***9491                                                                    Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                      Separate Bond: N/A

   1            2                         3                                   4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                    Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction              T-Code              $                  $       Account Balance

                               Net Receipts :       14,892.00
                                                ————————                                                                       Net             Net                   Account
                                 Net Estate :      $14,892.00               TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                            Checking # ******5766                           14,892.00              14,892.00                0.00

                                                                                                                           $14,892.00             $14,892.00               $0.00




{} Asset reference(s)                                                                                                                 Printed: 12/11/2018 04:57 PM        V.14.14
